Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 15 are objected to because of the following informalities: Claims 10 and 15 contain the limitation “the spiral brush rotation axis extending substantially parallel to a surface to be cleaned” should be “the spiral brush rotation axis is configured to extend substantially parallel to a surface to be cleaned” to clarify the intended positioning with a respect to a surface to be cleaned. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 20040204792 A1).
Regarding Claim 1, Taylor teaches a robotic cleaner (100) comprising: a housing having a front side (Annotated Figure A), a back side opposite the front side (Annotated Figure A), a left side (Annotated Figure A), and a right side opposite the left side (Annotated Figure A), the right and left sides extending between the front and back sides (Annotated Figure A); an agitator (216) configured to rotate about an agitator rotation axis (Axis is defined by agitator 216), the agitator rotation axis extending substantially parallel to the front side (See figure 2B); and one or more projections extending from the housing (Annotated figure B), the one or more projections including one or more cliff sensors (Edge sensor 230 and 228).

    PNG
    media_image1.png
    508
    670
    media_image1.png
    Greyscale

Annotated Figure A: Figure 1A of Taylor

    PNG
    media_image2.png
    256
    557
    media_image2.png
    Greyscale

Annotated Figure B: Figure 2B of Taylor
	Regarding Claim 5, Taylor teaches all the limitations of claim 1 and in addition teaches wherein the one or more projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact) are configured to transition between an extended position and a retracted position in response to engaging an obstacle (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition.
FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
	Regarding Claim 6, Taylor teaches all the limitations of claim 5 and in addition teaches wherein, when at least one of the one or more projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact) transition into the retracted position, an obstacle detection signal is caused to be generated (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition.
FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 9211045 B2).
Regarding Claim 16, Li teaches A robotic cleaner (10) comprising: a housing (10) having a front side (Annotated Figure C) and a back side opposite the front side (Annotated Figure C); an agitator (14 nearer to front side) configured to rotate about an agitator rotation axis (Rotation axis defined by the center of the roller), the agitator rotation axis extending substantially parallel to the front side (agitator rotation axis is parallel to a tangent line intersecting with the point labeled front in annotated figure C) and substantially parallel to a surface to be cleaned (Agitator is parallel to the floor); and a spiral brush (14 nearer to the back) configured to rotate about a spiral brush rotation axis (axis defined by the center of the spiral brush), the spiral brush rotation axis extending substantially parallel to the surface (Axis is parallel to the floor) to be cleaned and transverse to the agitator rotation axis (agitator rotation axis and spiral brush rotation axis intersect and are transverse).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 9211045 B2) in view of Taylor (US 20040204792 A1). 
Regarding Claim 1, Li teaches A robotic cleaner (10) comprising: a housing (10) having a front side (Annotated figure C), a back side opposite the front side (Annotated Figure C), a left side (Annotated Figure C), and a right side opposite the left side (Annotated Figure C), the right and left sides extending between the front and back sides(Annotated Figure C); an agitator (14) configured to rotate about an agitator rotation axis (axis is defined by the center of 14), the agitator rotation axis extending substantially parallel to the front side (Agitator rotation axis is parallel to a tangent line of the front side as defined in Annotated Figure C); But does not explicitly teach and one or more projections extending from the housing, the one or more projections including one or more cliff sensors.
However, Taylor does teach explicitly teach further comprising one or more projections extending from the housing (annotated Figure B), the one or more projections including one or more cliff sensors (230 and 228).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaner of Li to include the projection and cliff sensor of Taylor in order to detect cliffs, stairs and other objects and obstacles that the cleaner could come into contact with and not interrupt the autonomous cleaning process.
Regarding Claim 10, Li teaches all the limitations of claim 1, and further teaches comprising a spiral brush (14 located closer to the rear as seen in Annotated Figure C) configured to rotate about a spiral brush rotation axis (spiral brush rotation axis is defined by the center of spiral brush rotation axis), the spiral brush rotation axis extending substantially parallel to a surface to be cleaned (is capable of extending substantially parallel to a surface since spiral brush rotation axis is parallel to the floor) and transverse to the agitator rotation axis (both brush 14s are transverse) .
Regarding Claim 17, Li teaches all the limitations of claim 16 but does not explicitly teach further comprising one or more projections extending from the housing, the one or more projections including one or more cliff sensors
However, Taylor does teach explicitly teach further comprising one or more projections extending from the housing (annotated Figure B), the one or more projections including one or more cliff sensors (230 and 228).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaner of Li to include the projection and cliff sensor of Taylor in order to detect cliffs, stairs and other objects and obstacles that the cleaner could come into contact with and not interrupt the autonomous cleaning process.
Regarding Claim 18, Li as modified teaches all the limitations of claim 17 and in addition teaches wherein the one or more projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact of Taylor) are configured to transition between an extended position and a retracted position in response to engaging an obstacle (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition.
FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
Regarding Claim 19, Li as modified teaches all the limitations of claim 18 and in addition teach wherein, when at least one of the one or more projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact) transition into the retracted position, an obstacle detection signal is caused to be generated (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition.
FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
Claims 11, 15 and Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 9211045 B2) in view of Uphoff (US 20160015233 A1) and further in view of Jang (US 20190038107 A1). 
Regarding Claim 11, Li teaches a robotic cleaner comprising: a housing having a front side (See Annotated Figure C) and a back side opposite the front side (See Annotated Figure C); and an agitator (14) extending from the front side of the housing (both agitators extend toward rear right and rear left from the front side) and being configured to rotate about an agitator rotation axis (Agitator rotates along the axis defined by the center of the cylinder that defines the agitator), the agitator rotation axis extends substantially parallel to the front side, (See figure 2B rotation axis is parallel to the front side) but does not explicitly teach the agitator is further configured to move along a drop axis and a forward bump axis, movement along the drop axis is indicative of a presence of a cliff and movement along the forward bump axis is indicative of a presence of an obstacle.
However, Uphoff does teach explicitly where the agitator (13) is further configured to move along a drop axis (axis defined by spring 16 connected to bearing 15 which supports agitator 13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the agitator of Li in view of Uphoff since doing so would improve
the performance and cleaning of the brush, e.g. in order to assist in freeing the brush roller from hair and threads (Uphoff Para [0013] “Thus, in accordance with the present invention, it is not the blade but the brush roller that is vertically movably mounted in order to bring the brush roller and the blade into engagement with one another so as to free the brush roller from hairs and threads.”)
And Jang explicitly teaches where the agitator (142 and 100) is further configured to move along a forward bump axis (100 is a bumper, Jang Para [0026] “a bumper 100 positioned to protrude from the outer periphery of the main body 20; an impact sensor 40 positioned obliquely in the main body 20 to detect movement of the bumper 10; and a pressing unit (or pressing extension) 112 having a curved end portion to contact the impact sensor 40 when the bumper 100 moves due to an impact.”), movement along the forward bump axis is indicative of a presence of an obstacle (see above quote from Jang Para [0026]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Li and Uphoff to incorporate indicating obstacles based on the movement of the agitator in view of Jang in order to prevent the robotic cleaner from getting stuck on an obstacle or falling down a cliff or stair during an automatic cleaning mode of the cleaner.
It is noted that Li as modified by Uphoff and Jang teaches the agitator (Li 14) is further configured to move along a drop axis (taught by Uphoff) and a forward bump axis (taught by Jang), movement along the drop axis is indicative of a presence of a cliff and movement along the forward bump axis is indicative of a presence of an obstacle (taught by Jang).
Regarding Claim 15 Li as modified teaches all the limitations of claim 11 and further teaches, comprising a spiral brush (14 located closer to the rear as seen in Annotated Figure C) configured to rotate about a spiral brush rotation axis (spiral brush rotation axis is defined by the center of spiral brush rotation axis), the spiral brush rotation axis extending substantially parallel to a surface to be cleaned  (Spiral brush rotation axis is parallel to the floor) and transverse to the agitator rotation axis (both brush 14s are transverse).
Regarding Claim 20, Li teaches all the limitations of claim 16 but does not explicitly teach wherein the agitator is further configured to move along a drop axis and a forward bump axis, movement along the drop axis is indicative of a presence of a cliff and movement along the forward bump axis is indicative of a presence of an obstacle. 
However, Uphoff does teach explicitly where the agitator (13) is further configured to move along a drop axis (axis defined by spring 16 connected to bearing 15 which supports agitator 13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the agitator of Li in view of Uphoff in order to assist in freeing the brush roller from hair and threads (Uphoff Para [0013] “Thus, in accordance with the present invention, it is not the blade but the brush roller that is vertically movably mounted in order to bring the brush roller and the blade into engagement with one another so as to free the brush roller from hairs and threads.”)
And Jang explicitly teaches where the agitator (142 and 100) is further configured to move along a forward bump axis (100 is a bumper, Jang Para [0026] “a bumper 100 positioned to protrude from the outer periphery of the main body 20; an impact sensor 40 positioned obliquely in the main body 20 to detect movement of the bumper 10; and a pressing unit (or pressing extension) 112 having a curved end portion to contact the impact sensor 40 when the bumper 100 moves due to an impact.”), movement along the forward bump axis is indicative of a presence of an obstacle (see above quote from Jang Para [0026]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Li to incorporate indicating obstacles based on the movement of the agitator in view of Jang in order to prevent the robotic cleaner from getting stuck on an obstacle or falling down a cliff or stair during an automatic cleaning mode of the cleaner.
It is noted that Li as modified by Uphoff and Jang teaches the agitator (Li 14) is further configured to move along a drop axis (taught by Uphoff) and a forward bump axis (taught by Jang), movement along the drop axis is indicative of a presence of a cliff and movement along the forward bump axis is indicative of a presence of an obstacle (taught by Jang).
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20040204792 A1) in view of Bushman (US 20170001311 A1).
Regarding Claim 2, Taylor teaches all the limitations of claim 1 and in addition teaches wherein the one or more projections include at least one forward projection (annotated Figure B) and at least one side projection (Annotated Figure B), the at least one forward projection extending from the front side of the housing (Annotated Figure B) but does not explicitly teach and the at least one side projection extending from a respective one of the left side or the right side of the housing. (doesn’t definitively show that it extends from the right or left)
However, Bushman does explicitly teach and the at least one side projection (104a and 104b) extending from a respective one of the left side or the right side of the housing (104a and 104b are on either side of the housing perpendicular from front portion).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the projection of Taylor from the front to the right and left side of the robotic cleaner as shown in Bushman in order to allow for better tracking for the robotic cleaner, so that more obstacles the cleaner could come into contact with are detected.
Regarding Claim 3, Taylor as modified teaches all the limitations of claim 2 and in addition teaches wherein the agitator (216) extends from the front side of the housing (216 is located in the front of the cleaner). 
Regarding Claim 4, Taylor as modified teaches all the limitations of claim 3 and in addition teaches wherein the forward projection (annotated Figure B) extends beyond the agitator (216).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20040204792 A1) in view of Uphoff (US 20160015233 A1)
Regarding Claim 7, Taylor teaches all the limitations of claim 1 but does not explicitly teach wherein the agitator is configured to move along at least one of a drop axis or a forward bump axis. 
However, Uphoff does teach explicitly where the agitator (13) is further configured to move along a drop axis (axis defined by spring 16 connected to bearing 15 which supports agitator 13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the agitator of Taylor in view of Uphoff in order to assist in freeing the brush roller from hair and threads (Uphoff Para [0013] “Thus, in accordance with the present invention, it is not the blade but the brush roller that is vertically movably mounted in order to bring the brush roller and the blade into engagement with one another so as to free the brush roller from hairs and threads.”)
Claims 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20040204792 A1) in view of Uphoff (US 20160015233 A1), as applied to Claim 7, and further in view of Jang (US 20190038107 A1).
Regarding Claim 8, Taylor as modified teaches all the limitations of claim 7, and in addition teaches wherein the agitator is configured to move along the drop axis (axis defined by spring 16 connected to bearing 15 which supports agitator 13). But does not explicitly teach and movement along the drop axis is indicative of a presence of a cliff
However, Jang does teach wherein movement along an axis is indicative of the presence of an obstacle. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Taylor and Uphoff to incorporate indicating obstacles based on the movement of the agitator in view of Jang in order to prevent the robotic cleaner from getting stuck on an obstacle or falling down a cliff or stair during an automatic cleaning mode of the cleaner.
It is noted that Taylor as modified by Uphoff and Jang and teaches movement along the drop axis is indicative of a presence of a cliff. (as Taylor teaches using the movement of the agitator in order to detect the presence of an obstacle such as a cliff).
Regarding claim 9, Taylor as modified by Uphoff teaches all the limitations of claim 7 and in addition teaches wherein the agitator extends from the front side of the housing (See figure 2B as 216 is located in the front of the side of the housing), but does not teach being configured to move along the forward bump axis, movement along the forward bump axis is indictive of a presence of an obstacle.
However Jang teaches the agitator is configured to move along the forward bump axis, movement along the forward bump axis is indicative of a presence of an obstacle (100 is a bumper, Jang Para [0026] “a bumper 100 positioned to protrude from the outer periphery of the main body 20; an impact sensor 40 positioned obliquely in the main body 20 to detect movement of the bumper 10; and a pressing unit (or pressing extension) 112 having a curved end portion to contact the impact sensor 40 when the bumper 100 moves due to an impact.”), movement along the forward bump axis is indicative of a presence of an obstacle (see above quote from Jang Para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the agitator of Taylor in view of Jang to move along the forward bump axis as taught by Jang in order to have the cleaner be able to better sense and detect obstacles and improve the tracking of the automatic cleaner. 
Regarding Claim 11, Taylor teaches a robotic cleaner comprising: a housing having a front side (See Annotated Figure A) and a back side opposite the front side (See Annotated Figure A); and an agitator (216) extending from the front side of the housing (See figure 2B) and being configured to rotate about an agitator rotation axis (Agitator rotates along the axis defined by the center of the cylinder that defines the agitator), the agitator rotation axis extends substantially parallel to the front side ax(See figure 2B rotation axis is parallel to the front side) but does not teach explicitly the agitator is further configured to move along a drop axis and a forward bump axis, movement along the drop axis is indicative of a presence of a cliff and movement along the forward bump axis is indicative of a presence of an obstacle.
However, Uphoff does teach explicitly where the agitator (13) is further configured to move along a drop axis (axis defined by spring 16 connected to bearing 15 which supports agitator 13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the agitator of Taylor in view of Uphoff since doing so would improve the performance and cleaning of the brush, e.g. assist in freeing the brush roller from hair and threads (Uphoff Para [0013] “Thus, in accordance with the present invention, it is not the blade but the brush roller that is vertically movably mounted in order to bring the brush roller and the blade into engagement with one another so as to free the brush roller from hairs and threads.”)
And Jang explicitly teaches where the agitator (142 and 100) is further configured to move along a forward bump axis (100 is a bumper, Jang Para [0026] “a bumper 100 positioned to protrude from the outer periphery of the main body 20; an impact sensor 40 positioned obliquely in the main body 20 to detect movement of the bumper 10; and a pressing unit (or pressing extension) 112 having a curved end portion to contact the impact sensor 40 when the bumper 100 moves due to an impact.”), movement along the forward bump axis is indicative of a presence of an obstacle (see above quote from Jang Para [0026]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Taylor and Uphoff to incorporate indicating obstacles based on the movement of the agitator in view of Jang in order to prevent the robotic cleaner from getting stuck on an obstacle or falling down a cliff or stair during an automatic cleaning mode of the cleaner.
It is noted that Taylor as modified by Uphoff and Jang teaches the agitator (Taylor 216) is further configured to move along a drop axis (taught by Uphoff) and a forward bump axis (taught by Jang), movement along the drop axis is indicative of a presence of a cliff and movement along the forward bump axis is indicative of a presence of an obstacle (taught by Jang).
	Regarding Claim 12, Taylor as modified teaches all the limitations of claim 11 and further teaches further comprising one or more projections extending from the housing (annotated Figure B), the one or more projections including one or more cliff sensors (Taylor 230).
	Regarding Claim 13, Taylor as modified teaches all the limitations of claim 12 and further teaches wherein the one or more projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact) are configured to transition between an extended position and a retracted position in response to engaging an obstacle (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition.
FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
	Regarding Claim 14, Taylor as modified teaches all the limitations of claim 13 and in addition teaches wherein, when at least one of the one or more projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact) transition into the retracted position, an obstacle detection signal is caused to be generated (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition.
FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ziegler (US 20080134458 A1) teaches a similar robotic cleaner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.J.M./Examiner, Art Unit 3723   

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723